Citation Nr: 1755227	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 1, 2013, for the resumption of VA compensation benefits due to release from incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, (1) the Veteran should be provided with notice of the information and evidence necessary to substantiate his earlier effective date claim; (2) the RO or AMC should ensure that the specialized contested claims procedures have been followed in this case; and (3) the RO or AMC should then readjudicate the Veteran's claim of entitlement to an effective date prior to April 1, 2013, for the resumption of VA compensation benefits due to release from incarceration, with consideration given to all applicable elements of 38 C.F.R. § 3.665. 

In this case, the Veteran contends that he is entitled to an effective date of January 1, 2013, for the resumption of VA compensation benefits due to release from incarceration.  Specifically, he asserts that he was released from incarceration on December 6, 2012; and that he notified VA of his release in writing on December 27, 2012, and requested reinstatement of his compensation benefits.  In support of this contention, the Veteran has submitted a Certificate of Parole by the Texas Department of Criminal Justice. 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2017).

In this case, the Board finds that to date, the Veteran has not been provided with proper notice under the VCAA regarding his claim of entitlement to an effective date prior to April 1, 2013, for the resumption of VA compensation benefits due to release from incarceration.  Significantly, the RO failed to provide the Veteran with notice of the information and evidence not of record that (1) was necessary to substantiate the claim, (2) that VA would seek to provide, and (3) that he was expected to provide.  Moreover, the RO failed to provide the Veteran with notice of the information or evidence needed to establish an effective date for his claim.

In this regard, the Board highlights that compensation claims involving incarcerated Veterans are governed by special effective date regulations.  See 38 C.F.R. § 3.665 (2017).  Specifically, pursuant to 38 C.F.R. § 3.665 (i)(1), the resumption of benefits upon release from incarceration where (1) there was no apportionment at the time of release from incarceration, or (2) the released person is reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed the date of release from incarceration if VA receives notice of release within one year following release.  38 C.F.R. § 3.665.  Otherwise, the award shall be resumed the date of receipt of notice of release.  Additionally, pursuant to 38 C.F.R. § 3.665 (i)(2), the resumption of benefits upon release from incarceration where an apportionment was granted during incarceration and the released person is not reunited with all dependents for whom an apportionment was granted, the released person's award shall be resumed as stated in 38 C.F.R. § 3.665 (i)(1), except that when the released person's award is resumed, it shall not include any additional amount payable by reason of dependent(s) not reunited with the released person, and the award to the dependent(s) will then be reduced to the additional amount payable for the dependent(s). 

In this regard, the Board highlights that, to date, the RO has not provided the Veteran with notice that, pursuant to 38 C.F.R. § 3.665 (i), if there was an apportionment award during incarceration, it shall be discontinued "date of last payment to the apportionee upon receipt of notice of release of the incarcerated person."  Payment to the released person shall then be resumed from the date of last payment to the apportionee.  Payment to the released person from date of release to date of last payment to the apportionee shall be made at the rate which is the difference between the released person's full rate and the sum of (i) the rate that was payable to the apportionee and (ii) the rate payable during incarceration.

Accordingly, because the Veteran has not yet been provided with proper notice under the VCAA regarding his earlier effective date claim, on remand, he should be provided with notice of the information and evidence not of record that is necessary to substantiate his claim of entitlement to an effective date prior to April 1, 2013, for the resumption of VA compensation benefits due to release from incarceration, including information regarding the special effective date rules in claims involving incarcerated Veterans as set out in 38 C.F.R. § 3.665.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Additionally, the Board notes that, a review of the record reveals that the Veteran's claim of entitlement to an effective date prior to April 1, 2013, for the resumption of VA compensation benefits due to release from incarceration, is a contested claim.  In this regard, the Board highlights that a "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or where the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3 (p) (2017).  Here, the Veteran's claim for an effective date prior to April 1, 2013, for the resumption of VA compensation benefits due to release from incarceration, is a contested claim because the restoration of payments to the Veteran necessarily entails termination of special apportionment payments to J. L., the Veteran's spouse.  Importantly, granting an effective date prior to April 1, 2013, for the resumption of VA compensation benefits would create an overpayment on his dependent spouse's award. 

Cases involving simultaneously contested claims are subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2017).  Specifically, 38 C.F.R. § 19.100 provides that, in a simultaneously contested claim, all interested parties are to be specifically notified of the action taken by the AOJ and of the right and time limit for initiating an appeal, as well as notification of the right to a hearing and representation.  Moreover, simultaneously contested claims have special time limits for filing a notice of disagreement, substantive appeal, and response to any supplemental statements of the case.  See 38 C.F.R. §§ 20.500, 20.501, 20.502, and 20.503.  Further, pursuant to 38 C.F.R. § 19.101, when a notice of disagreement (NOD) has been filed in a simultaneously contested claim, all interested parties are to be furnished a copy of the statement of the case, which should contain only information that directly affects the payment or potential payment of benefits that are the subject of that contested claim.  Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, to the extent that the substantive appeal contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim, a copy of the content of the substantive appeal is to be furnished to the other contesting parties.

Here, the RO failed to fulfill its obligations under the special procedural regulations governing contested claims.  Specifically, while both relevant parties (i.e., the Veteran and J. L.) basically received a copy of the March 2013 decision, which restored the Veteran's compensation benefits, effective April 1, 2013, it appears that J. L. was not provided a copy of the November 2013 statement of the case as required by 38 C.F.R. § 19.101.  Further, the record reflects that B. D. did not receive a copy of the content of the Veteran's January 2014 substantive appeal as required by 38 C.F.R. § 19.102.  In light of the foregoing, the Board concludes that this case must be remanded in order to ensure that the specialized contested claims procedures have been followed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him with information regarding how VA establishes the effective date for the resumption of VA compensation benefits due to release from incarceration under 38 C.F.R. § 3.665, as well as notice of the information and evidence not of record (1) that is necessary to establish entitlement to an effective date prior to April 1, 2013, for the resumption of VA compensation benefits due to release from incarceration; (2) that VA will seek to obtain; and (3) that he is expected to provide.

This letter also should notify the Veteran that, pursuant to 38 C.F.R. § 3.665 (i), if there was an apportionment award during incarceration, it shall be discontinued "date of last payment to the apportionee upon receipt of notice of release of the incarcerated person."  Payment to the released person shall then be resumed from the date of last payment to the apportionee.  Payment to the released person from date of release to date of last payment to the apportionee shall be made at the rate which is the difference between the released person's full rate and the sum of (i) the rate that was payable to the apportionee and (ii) the rate payable during incarceration.

2.  The AOJ also must review the claims file and ensure that all contested claims procedures have been followed.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2017).  In this regard, the AOJ must provide: (1) J. L. with a copy of the November 2013 statement of the case and (2) J. L. with a copy of the content of the Veteran's January 2014 substantive appeal. 

3.  Once the foregoing development has been completed, readjudicate the Veteran's claim of entitlement to an effective date prior to April 1, 2013, for the resumption of VA compensation benefits due to release from incarceration, with consideration given to all applicable elements of 38 C.F.R. § 3.665, as outlined above.  Provide all parties, to include the Veteran, his representative, and J. L. with any necessary supplemental statements of the case.  Thereafter, allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


